Citation Nr: 1714871	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-09 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1964 to February 1967.  Among other awards, the Veteran received the Navy Unit Commendation Medal and Vietnamese Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective March 23, 2011.  In a May 2015 decision, the Board granted a higher 50 percent rating decision for PTSD, and remanded the issue for a TDIU for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking a TDIU due to his sole service-connected disability, PTSD, which is currently evaluated at 50 percent.  

In September 2016, the Veteran underwent a VA examination for his PTSD and was provided an opinion addressing his employability due to his PTSD.  The Veteran asserts that he did not receive a fair examination, because the examiner kept discussing allegations of sexual harassment which led to his 1998 termination from an employer he had for thirty years.  Indeed, it appears that the VA examiner not only focused on the Veteran's performance during that specific employment, in providing his opinion, but also relied solely on the Veteran's report of his work history following his employment in 1998.  The examiner did not refer to the other employment information (a July 2011 VA Form 21-8940 and two July 2011 VA Form 21-4192) available in the record documenting the Veteran's work history from 2001 to 2010.  As it is not clear that the September 2016 VA examiner took into account the Veteran's complete work history when providing his opinion, the Board finds that the September 2016 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a remand is required to obtain another VA examination and opinion addressing the functional effects of the Veteran's PTSD on his ability to perform in an occupational environment and taking into consideration the Veteran's complete prior work history.  

At his September 2016 VA examination, the Veteran reported that he was currently undergoing therapy for his PTSD once a month with L.G., a licensed psychological associate.  The record does not include any of these treatment records.  Furthermore, a review of the record shows that in July 2011, the Veteran submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to VA) identifying treatment at Psychological Consulting Services for his PTSD.  The record does not reflect that VA made any attempt to obtain those records.  As these records may provide additional evidence to substantiate the Veteran's claim, VA has an obligation to make reasonable efforts to retrieve these records.  See 38 C.F.R. § 3.159(c) (2016).  Thus, a remand is required to afford the Veteran another opportunity to submit a medical release for these records.  

Finally, as noted above, the Veteran has a 50 percent evaluation for his sole service-connected disability.  Thus, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  However, a TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of a service-connected disability.  See 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant a TDIU claim under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Accordingly, on remand, the Board requests that this matter be referred to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the outstanding mental health treatment records that are not currently of record for the Veteran's PTSD, to include obtaining all outstanding treatment records from L.G. at Psychological Consulting Services pursuant to VA Form 21-4142 submitted by the Veteran in July 2011.  If necessary, seek clarification from the Veteran on the dates of those treatment records.  

2.  Arrange for a different examiner than the September 2016 VA examiner to examine the Veteran for his PTSD and to describe the functional effects of his service-connected PTSD on his ability to perform in an occupational environment.  In addition, the examiner should document any reported education and work experience.  Provide the Veteran's claims file, including a copy of this REMAND, for the examiner to review.  

In providing the above, the examiner should address the information provided in the July 2011 VA Form 21-8940 and the two July 2011 VA Form 21-4192.  

3.  After completing the above, to the extent possible, refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the appeal period as of March 23, 2011.  Provide the claims file and a copy of this REMAND to the Director of Compensation and Pension.

4.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


